Citation Nr: 1603714	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for nightmares.

3.  Entitlement to service connection for insomnia.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 (headaches) and March 2012 (nightmares, insomnia, back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Montgomery, Alabama, respectively.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's claimed headaches to active service.

2.  The most probative evidence fails to link the Veteran's claimed nightmares to active service.

3.  The most probative evidence fails to link the Veteran's claimed insomnia to active service.

4.  In a January 2011 decision, the Board denied service connection for a back disorder.

5.  The evidence presented since the January 2011 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for nightmares have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The January 2011 Board decision that denied the appellant's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1105 (2015).

5.  New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by October 2011, December 2011, and April 2012 letters which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letters were sent prior to the initial adjudication of the Veteran's claims in March 2012 and July 2012, respectively.

Next, VA has a duty to assist the appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the Veteran's service treatment records, Social Security Administration (SSA) records, lay statements, and records of his post-service treatment.

Additionally, VA obtained medical opinions germane to the Veteran's claimed headaches, nightmares, and insomnia in January 2012 and June 2012.  The medical opinion reports are adequate because the examiners based their opinions upon consideration of the Veteran's medical history, described the disabilities in sufficient detail so that the Board's evaluation of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

VA provided the Veteran with a hearing before a the undersigned VLJ in June 2015.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims.  Consequently, no further assistance to the appellant with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Analysis: Headaches

At his September 2011 VA examination for his nose, sinus, larynx, and pharynx, the examiner recorded that "The Veteran states he was stationed at Camp Lejeune [in] March of 1975 until September 1975.  Veteran states he became sick while in Camp Lejeune, with vomiting, SOB [shortness of breath] and hematemesis, [and] Migraine headaches."  Similarly, at his December 2011 VA examination for headaches, the examiner recorded that the "Veteran states onset of headaches [was] at Camp Lejeune, possibly due to contaminated water [in] 1975."  In his July 2012 notice of disagreement, the Veteran contends that his service treatment records show that his headaches began in service in 1975.

At his June 2015 Board hearing, the Veteran testified that "When I started drinking the water [at Camp Lejeune] I started throwing up blood and green mucus and stuff and I started having those headaches."  See transcript, p. 9.  He further testified that his headaches are connected to drinking that water.  Id., pp. 10-11, 20.  The Veteran alternately testified that he began seeking VA treatment around 1990, or around the time of his 1975 separation from service.  Id., pp. 16-19.

In February 2008, the Veteran's cousin, RMT, wrote to inform VA that the Veteran was healthy prior to service, and that after returning from service he has had "real bad headache[s]."

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for headaches because there is no competent and credible evidence linking them to service.

The Board acknowledges that the Veteran is competent to observe that he experiences headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  The Veteran has reported his headaches to his treating VA clinicians on multiple occasions, including in September 2013, April 2006, February 2001, and August 1993.

The Veteran's service treatment records include complaints of headaches which resolved by the time of his September 1975 separation from service.  Specifically, in June 1975 the Veteran reported having recurrent headaches and chest pain.  In July 1975, the Veteran again reported having a headache (H/A), along with a productive cough and sinus congestion; the following day, the service clinician diagnosed an upper respiratory infection (URI).  (The Board observes that it remanded the Veteran's separate claim for service connection for a respiratory disability in a September 2015 decision; that issue is not adjudicated herein.)  In August 1975, a service clinician evaluated the Veteran following his "jump[] out of a second story window...in a questionable suicide attempt....Past medical history reveals the patient has been 'wishing to die' for the last 2-3 months, complaining of insomnia, headaches, nightmares, [and] fatigue....He also states that one year ago a 'car ran over head' and [he] has been feeling poorly since."  In his September 1975 Report of Medical Examination at separation from service, the clinician found that the Veteran's head, sinuses, and neurologic systems were normal.

Furthermore, no competent and credible nexus between the Veteran's reported headaches in 1975 and his current reports of headaches is of record.  Specifically, as the December 2011 VA examiner correctly observed, "There was no active duty eval[uation] or specific treatment for headaches."  Indeed, the Veteran's complaint of headaches in service was diagnosed as a URI, and treated as such.  Moreover, the June 2012 VA examiner opined that it is less likely than not that the Veteran's current headaches were incurred in or caused by the claimed in-service injury, event, or illness.  After quoting a report which extensively detailed the chemical composition of the water contamination at Camp Lejeune, the June 2012 VA examiner explained that:

Based on [my] claims file review-essentially non-contributory for a pattern of active duty headaches-and research of medical literature which confirms that the above [Camp Lejeune water chemical] compounds are primarily carcinogens and teratogens, this examiner is unable to locate scientific evidence suggesting the Veteran's headaches are a result of ingestion or bathing in Camp Lejeune contaminated water.  His headaches...have an established etiology....[of] straightforward chronic sinus headaches.

The Board finds that the June 2012 VA examiner's opinion is competent because she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA examiner's etiological opinion is credible based on its internal consistency and her duty to provide truthful opinions.  The Board further finds that the June 2012 VA examiner's opinion is most probative because she considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's headaches are attributable to his non-service-connected sinus disorder, and not to any exposure to contaminated water at Camp Lejeune.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the Board observes that in the Veteran's September 1975 separation Medical Examination, the clinician found that his sinuses were also normal, and no competent and credible evidence linking the Veteran's sinus disorder to service is of record.

The Board further finds that the June 2012 VA examiner's negative nexus opinion outweighs the Veteran's own statements that his headaches are due to exposure to Camp Lejeune water.  Where, as here, complex medical questions or the interpretation of objective medical tests are involved-including the effects of specific types of chemical contamination on the human body-lay evidence may not be capable of providing a competent nexus opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert knowledge).

The Board also finds that the statements by the Veteran and his cousin to the effect that he has experienced headaches since service are outweighed by the conflicting evidence of record.  First, the Veteran provided inconsistent testimony as to the dates of onset of his treatment after service, alternately reporting that he began seeking VA treatment around 1990, or around the time of his 1975 separation from service.  See June 2015 transcript, pp. 16-19.  Second, the record shows that he first reported experiencing headaches after service in August 1993-approximately 18 years after his separation from service.  From his September 1975 separation Medical Examination showing clinically normal head, sinuses, and neurologic systems until his August 1993 VA treatment record, no complaints or treatment for headaches is of record.  Therefore, the Veteran's assertion of ongoing headaches and treatment since service is outweighed by the years after service without report or treatment of headaches.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for headaches.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Nightmares and Insomnia

The Veteran reported at his December 2011 VA headaches examination that he developed severe insomnia and nightmares at Camp Lejeune.  In his March 2012 notice of disagreement, the Veteran contends that "My service treatment records do contain complaining of Insomnia...[and] nightmares."

At his June 2015 Board hearing, the Veteran testified that he is sure that his nightmares and insomnia are due to drinking contaminated water at Camp Lejeune.  See transcript, pp. 10-11, 22.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for nightmares and insomnia because there is no competent and credible evidence linking them to service.

The Board acknowledges that the Veteran is competent to observe that he experiences nightmares and insomnia.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  The Veteran reported his nightmares to a VA clinician in March 2007, and his insomnia to a VA clinician in May 2006.  He reported experiencing both insomnia and nightmares to treating VA clinicians in September 2002 and October 1992, and to VA mental health examiners in June 2001 and September 1994.  He also reported his insomnia to a private clinician, M. Jones, in March 1993.

The Veteran's service treatment records include a single complaint of nightmares and insomnia which resolved by the time of his September 1975 separation from service.  Specifically, in August 1975, the service clinician who evaluated the Veteran following his jump out of a window reported that his "Past medical history reveals the patient has been 'wishing to die' for the last 2-3 months, complaining of insomnia, headaches, nightmares, [and] fatigue....The psychiatric diagnosis was placed as severe personality disorder with antisocial and inadequate (depressive) features."  In his September 1975 Report of Medical Examination at separation from service, the clinician found that the Veteran was psychiatrically normal.

Furthermore, no competent and credible nexus between the Veteran's reported nightmares and insomnia in 1975 and his current reports thereof is of record.  To the contrary, in March 2007 a treating VA psychologist recorded the Veteran's report:

[H]e also continues to have nightmares about people trying to hurt him from which he awakens scared and sweating.  For insight purposes [this clinician] helped him to explore for any real life experiences that might be related to such nightmares.  He stated that [the] only one he can think of involved his being beaten, sometimes with bats, by neighborhood bullies sometimes between the ages of 12 and 15 years, when he said that he was small for his age.

Similarly, the January 2012 VA psychiatric examiner opined that the claimed nightmares and insomnia were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that:

The examiner found no evidence to support the idea [that] the Veteran's current diagnosis of Schizoaffective Disorder...[or] his complaints regarding nightmares, or his complaints regarding disrupted sleep are related to an in-service psychiatric hospitalization in 1975.  In fact, review of the record suggests other issues were involved (e.g., an allusion by the Veteran to LSD use, others).  As such the examiner cannot conclude the Veteran's in-service symptoms (e.g., insomnia, nightmares) are as likely as not (at least 50/50 probability) caused by or a result of military service.

The Board observes that the LSD use to which the January 2012 VA examiner parenthetically referred appears in a May 2008 VA examination report, wherein the VA physician found that "The [Veteran] has a [history] of taking LSD and smoking cannibus on a regular basis.  He last smoked marijuana about three weeks ago."  The Board further observes that in August 1977, the Veteran reported that he "had taken one acid tablet (LSD) for about an hour before the [August 1975] accident."  In November 1977, VA made an administrative decision that the Veteran's use of LSD and its impact on his fall out of the window did not constitute willful misconduct.  The Board need not overturn this administrative decision in order to find-as the January 2012 VA psychiatric examiner determined-that the Veteran's current nightmares and insomnia are unrelated to his 1975 LSD use and psychiatric hospitalization for "severe personality disorder."  Indeed, personality disorder is not subject to service connection.  38 C.F.R. § 3.303.  Moreover, any transient nightmares and insomnia resulting from the Veteran's LSD use in service resolved prior to separation, as shown by the September 1975 separation Report of Medical Examination finding that the Veteran was psychiatrically normal.

The Board further finds that the January 2012 VA examiner's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA examiner's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the January 2012 VA examiner's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's nightmares and insomnia are not related to any incident of service origin.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.

The Board further finds that the January 2012 VA examiner's negative nexus opinion outweighs the Veteran's own statements that his nightmares and insomnia are due to exposure to Camp Lejeune water.  Where, as here, complex medical questions or the interpretation of objective medical tests are involved-including the effects of specific types of chemical contamination on the brain-lay evidence may not be capable of providing a competent nexus opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert knowledge).  Indeed, no competent and credible evidence linking the Veteran's nightmares and insomnia to the water at Camp Lejeune is of record.

Furthermore, the January 2012 VA examiner's negative nexus opinion outweighs the Veteran's statements that his nightmares are due to any incident in service.  Indeed, in March 2007 the Veteran told his treating VA clinician that his nightmares are attributable to his post-service recollection of a non-service-related incident.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board further finds that the statements by the Veteran to the effect that he has experienced nightmares and insomnia since service are outweighed by the conflicting evidence of record.  First, the Veteran provided inconsistent testimony as to the dates of onset of his treatment after service, alternately reporting that he began seeking VA treatment around 1990, or around the time of his 1975 separation from service.  See June 2015 transcript, pp. 17-19.  Second, the record shows that he first reported experiencing nightmares and insomnia after service in October 1992-approximately 17 years after separation from service.  From his September 1975 separation Medical Examination showing no psychiatric abnormalities on clinical evaluation until his October 1992 VA treatment record, no complaints or treatment for nightmares or insomnia is of record.  Therefore, the Veteran's assertion of ongoing nightmares and insomnia and treatment since service is outweighed by the years after service without report or treatment thereof.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. at 224 (2011).

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for nightmares and insomnia.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: New and Material Evidence in a claim for Service Connection for a Back Disorder

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a back disorder.  The Board previously denied his claim in a January 2011 decision because the Veteran had no current diagnosis of arthritis of the back.  The Board's January 2011 decision became final because it was not timely appealed to the United States Court of Appeals for Veterans Claims.

During the pendency of his current claim, the Veteran reported at a January 2012 VA headaches examination that he has a "lower back ruptured disc."  Similarly, at his June 2015 Board hearing the Veteran testified that he was diagnosed around 1991 with "a (inaudible) disc or something in my back."  See transcript, pp. 5-6.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the Veteran's lay statements are presumed credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Here, the Veteran has provided new testimony to the effect that he has a current diagnosis of a ruptured disc in his lower back.  Presuming for the purpose of reopening the claim that he has been so diagnosed, the current diagnosis element is met.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Thus, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for headaches is denied.

Service connection for nightmares is denied.

Service connection for insomnia is denied.

The claim of entitlement to service connection for a back disorder is reopened, and, to this extent only, the appeal is granted.


REMAND

The RO previously declined to reopen the Veteran's claim of entitlement to service connection for a back disorder.  The Board has now reopened this claim, based in part on the Veteran's June 2015 Board hearing testimony, and it must be adjudicated on the merits in the first instance by the RO.  Gardner v. Shinseki, 22 Vet. App. 415, fn. 2 (2008) (questioning the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance).

The Veteran's service treatment records show that he complained of lower back pain in January 1975; he stated that he had been hit by a car 5 days earlier, but was not hospitalized.  The service clinician found full range of motion (ROM) with questionable ("?") discomfort, and prescribed hot soaks and ASA (acetylsalicylic acid, or aspirin).  In May 1975, the Veteran again complained of low back pain (LBP), but he left sick call without being treated.  In August 1975, after jumping out of a second-floor window, the Veteran complained of pain all over; the clinician observed "tenderness...[in his] lumbar spine."  At his September 1975 separation Report of Medical Examination, a clinician found that the Veteran's spine and other musculoskeletal systems were normal.

After service, in June 1991, a VA clinician documented that the Veteran "c/o [complained of] back pain-injured back at work lifting and tossing [objects] weighing approximately 45-50 lbs apiece."  In a July 1991 record, a VA clinician documented that the Veteran "sustained injury to his lower back in March 1991 at work and again injured himself 6/12/91 resulting in acute onset of disability which did not resolve....[There are] objective findings highly suggestive of some nerve root compression....He had weakness bilaterally at the S1 level."  In an October 1992 statement in support of claim, the Veteran wrote that "in June 1991 I injured my back on the job."  In March 1993, the Veteran again told a VA clinician that he hurt his back at his job in June 1991.  A June 1993 SSA record documents that "the claimant suffered a lumbar strain from an injury sustained at work in March of 1991. Records indicated EMG findings of radiculopathy at L4 and L5 and a diagnosis of sciatica.  A treating physician...diagnosed mechanic low back pain."  In a September 1994 VA examination, the examiner recorded that "the Veteran states that in March of 1991, he hurt his back while he was throwing heavy articles on a truck.  He developed severe lower back pain at that time.  He also heard something snap in his lower back....He was hospitalized and placed in traction."  In October 2005, the Veteran told his treating VA clinician that a police officer injured his back by taking him to the ground and putting a foot in his back while handcuffing him.

VA clinicians diagnosed the Veteran with narrowing joint space at L5-S1 based on x-rays in August 1993; with L5-S1 disc herniation based on a CT (computerized tomography) scan in September 1993; and with normal thoracic and lumbar spine by x-ray in September 1994.

The Veteran has sought VA treatment for a back disorder on multiple occasions, including in June 1991, January 1994, August 2000, February 2001, September 2005, August 2008, and January 2011.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding relevant VA and non-VA records pertaining to his back disorder that are not already in the claims file, and attempt to obtain such records.  Any negative response should be in writing and associated with the claims file.

2.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


